Case: 21-30091     Document: 00516034231         Page: 1     Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                                September 29, 2021
                                  No. 21-30091                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   Blayne Davis, also known as Blayne Seth Davis,

                                                           Petitioner—Appellant,

                                       versus

   Chris McConnell,

                                                           Respondent—Appellee.


                  Appeal from the United States District Court
                     for the Western District of Louisiana
                           USDC No. 1:20-CV-1657


   Before Jones, Elrod, and Higginson, Circuit Judges.
   Per Curiam:*
          Blayne Davis, federal prisoner # 71521-279, appeals the dismissal of
   his 28 U.S.C. § 2241 petition for failure to exhaust administrative remedies.
   His petition asserted that the Bureau of Prisons (“BOP”) is refusing to award




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-30091      Document: 00516034231           Page: 2    Date Filed: 09/29/2021




                                     No. 21-30091


   him time credits that he earned under 18 U.S.C. § 3632(d)(4) for
   participating in certain programming and activities.
          Our review of the dismissal is for abuse of discretion. Fuller v. Rich, 11
   F.3d 61, 62 (5th Cir. 1994). “[A] federal prisoner filing a § 2241 petition must
   first pursue all available administrative remedies.” Gallegos-Hernandez v.
   United States, 688 F.3d 190, 194 (5th Cir. 2012).           Exceptions to the
   exhaustion requirement “are appropriate where the available administrative
   remedies either are unavailable or wholly inappropriate to the relief sought,
   or where the attempt to exhaust such remedies would itself be a patently
   futile course of action.” Id. (internal quotation marks and citation omitted).
   “However, exceptions . . . apply only in extraordinary circumstances, and
   [the prisoner] bears the burden of demonstrating the futility of administrative
   review.”    Fuller, 11 F.3d at 62 (internal quotation marks and citation
   omitted).
          Davis concedes that he did not exhaust his administrative remedies,
   but he argues he was not required to do so because his case presents a pure
   question of statutory construction, he would be irreparably harmed if
   exhaustion were required, and the outcome has been predetermined by the
   BOP. Davis also asserts that the administrative process was unavailable to
   him, but he has abandoned this argument by failing to brief it on appeal. See
   Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993).
          Even if Davis were correct that exhaustion is not required where a
   § 2241 petition involves solely an issue of statutory interpretation, he has not
   demonstrated that such an exception would apply here. He contends that he
   is being deprived of his time credits because the BOP’s position is that such
   credits are not earned until January 15, 2022, based on its interpretation of 18
   U.S.C. § 3621(h). However, the adverse informal response that Davis
   received from the BOP’s Designation and Sentence Computation Center




                                          2
Case: 21-30091      Document: 00516034231           Page: 3    Date Filed: 09/29/2021




                                     No. 21-30091


   (“DSCC”) did not explain why the time credits were not awarded and did
   not reference § 3621(h). His assertion that his case involves only a question
   of statutory interpretation is therefore not supported by the record.
          Further, although the Supreme Court has recognized that exhaustion
   may be excused upon a “strong showing” that the administrative remedy
   process is inadequate and that irreparable harm would result from requiring
   exhaustion, Davis has not made the required showing. See Aircraft & Diesel
   Equip. Corp. v. Hirsch, 331 U.S. 752, 773-74 (1947). He asserts that the
   outcome of the administrative review process is predetermined due to the
   BOP’s interpretation of § 3621(h) and that the process is therefore
   inadequate. But, because the record is silent on why Davis’s time credits
   have not been awarded, he has not shown that the denial has anything to do
   with § 3621(h). Moreover, he has not demonstrated that the outcome of his
   administrative appeals would not differ from the response he received from
   the DSCC. Thus, even if Davis were able to show irreparable harm, he would
   not be excused from the exhaustion requirement since he has failed to make
   the further required “strong showing” that the administrative remedy
   process is inadequate. See Hirsch, 331 U.S. at 773-74.
          Because Davis has not shown that the district court abused its
   discretion in dismissing his § 2241 petition for failure to exhaust, the district
   court’s judgment is AFFIRMED.




                                          3